[ DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT                     FILED
                    ________________________         U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          December 21, 2006
                          No. 04-12120                  THOMAS K. KAHN
                    ________________________                CLERK

                  D. C. Docket No. 02-60019-CV-SH

MEGHAN BUSSELL,


                                                        Plaintiff-Appellant,

                               versus

MOTOROLA, INC.,
a Delaware Corporation,
ADECCO EMPLOYMENT SERVICES, INC.,
a Delaware Corporation,


                                                     Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                        (December 21, 2006)

                ON REMAND FROM THE
          SUPREME COURT OF THE UNITED STATES
Before DUBINA and PRYOR,* Circuit Judges.

PER CURIAM:

       This appeal is before us on remand from the Supreme Court of the United

States with instructions to reconsider our panel opinion decision, 141 Fed. Appx.

819 (11th Cir. 2005), in the light of Burlington Northern and Santa Fe Railroad Co.

v. White, 126 S. Ct. 2405 (2006). Bussell v. Motorola, Inc., -- S. Ct. --, 2006 WL

2794976 (2006) (mem). After consideration of the supplemental briefs, we

reinstate our previous decision because it is not affected by Burlington Northern.

       In Burlington Northern, the Supreme Court considered the scope of the anti-

retaliation provision of Title VII, 42 U.S.C. § 2000e-3(a). The Court held that “the

anti-retaliation provision does not confine the actions and harms it forbids to those

that are related to employment or occur at the workplace,” and “the provision

covers those (and only those) employer actions that would have been materially

adverse to a reasonable employee or job applicant.” 126 S. Ct. at 2409. Neither

holding applies to Bussell’s appeal. The only alleged retaliatory acts of which

Bussell complained were employment related, and the alleged retaliatory acts were


       *
        Due to the death of Honorable Paul H. Roney, United States Circuit Judge for the
Eleventh Circuit, on 16 September 2006, this decision is rendered by a quorum. 28 U.S.C. §
46(d).




                                               2
either not retaliatory or were not acts that “would have been materially adverse to a

reasonable employee.”

      OPINION REINSTATED.




                                          3